Exhibit 10.6

 

THIRD AMENDMENT TO STANDARD INDUSTRIAL NET LEASE

 

THIS THIRD AMENDMENT TO STANDARD INDUSTRIAL NET LEASE (this “Amendment”) is
entered into as of this 22nd day of October, 2012 (the “Execution Date”), by and
between BMR-SORRENTO WEST LP, a Delaware limited partnership (“Landlord,” as
successor-in-interest to JBC Sorrento West, LLC (“Original Landlord”)), and
TROVAGENE, INC., a Delaware corporation (“Tenant,” as successor-by-merger to
Xenomics, Inc. (“Original Tenant”)).

 

RECITALS

 

A.                                         WHEREAS, Original Landlord and
Original Tenant entered into that certain Standard Industrial Net Lease dated as
of October 28, 2009 and Addendum to Standard Industrial Net Lease attached
thereto (collectively, the “Original Lease”), as amended by that certain First
Amendment to Standard Industrial Net Lease dated as of September 28, 2011 (the
“First Amendment”) and that certain Second Amendment to Standard Industrial Net
Lease dated as of December 27, 2011 (the “Second Amendment,” collectively, as
the same may have been further amended, amended and restated, supplemented or
modified from time to time, the “Lease”), whereby Tenant leases certain premises
consisting of a total of approximately eight thousand forty-one (8,041) Rentable
Square Feet and comprised of the following spaces: (i) the “Current Premises”
consisting of approximately five thousand two hundred eighty (5,280) Rentable
Square Feet, commonly known as known as Suites B and C and (ii) the “Additional
Premises” consisting of approximately two thousand seven hundred sixty-one
(2,761) Rentable Square Feet, commonly known as Suite A (the “Additional
Premises” and, together with the Current Premises, the “Premises”) from Landlord
in the building at 11055 Flintkote Avenue in San Diego, California (the
“Building”);

 

B.                                         WHEREAS, Landlord and Tenant desire
to extend the Lease Term; and

 

C.                                         WHEREAS, Landlord and Tenant desire
to modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

l.                                          Definitions. For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein. The Lease, as amended by this Amendment,
is referred to herein as the “Amended Lease.”

 

2.                                      Lease Term Extension.  The Lease Term is
hereby extended for approximately thirty-six (36) months and the Expiration Date
is hereby amended to mean December 31, 2017. The period from December 28, 2014
through the new Expiration Date is referred to herein as the “Extension Term.”

 

--------------------------------------------------------------------------------


 

3.                                      Minimum Monthly Rent.  Commencing on the
first day of the Extension Term, Tenant shall pay to Landlord Minimum Monthly
Rent for the Premises in accordance with the chart below:

 

Dates

 

Rentable
Square Feet

 

Minimum
Monthly Rent
1!£r Rentable
Square Foot

 

Minimum
Monthly Rent

 

Annual
Minimum
Monthly Rent

 

December 28, 2014 - December 27, 2015

 

8,041

 

$

2.35

 

$

18,896.35

 

$

226,756.20

 

December 28, 2015 - December 27, 2016

 

8,041

 

$

2.42

 

$

19,459.22

 

$

233,510.64

 

December 28, 2016 - December 27, 2017

 

8,041

 

$

2.49

 

$

20,022.09

 

$

240,265.08

 

December 28, 2017 - December 31, 2017

 

8,041

 

$

2.57

 

$

20,665.37

*

$

247,984.44

*

 

--------------------------------------------------------------------------------

* Note: Rental amounts are based on a full calendar month and calendar year, as
applicable.

 

4.                                      Tenant Improvements.

 

4.1.                            Tenant shall cause the work (the “Tenant
Improvements”) described in the Work Letter attached hereto as Exhibit A (the
“Work Letter”) to be constructed in the Premises pursuant to the Work Letter at
a cost to Landlord not to exceed One Hundred Forty-Four Thousand Seven Hundred
Thirty-Eight Dollars ($144,738) (based upon Eighteen Dollars ($18) per Rentable
Square Foot of Premises (the “TI Allowance”). The TI Allowance may be applied to
the costs of (n) construction, (o) project review by Landlord (which fee shall
equal three percent (3%) of the cost of the Tenant Improvements, including the
TI Allowance), (p) space planning, architect, engineering and other related
services performed by third parties unaffiliated with Tenant, (q) building
permits and other taxes, fees, charges and levies by governmental authorities
for permits or for inspections of the Tenant Improvements, and (r) costs and
expenses for labor, material, equipment and fixtures. In no event shall the TI
Allowance be used for (v) the cost of work that is not authorized by the
Approved Plans (as defined in the Work Letter) or otherwise approved in writing
by Landlord, (w) payments to Tenant or any affiliates of Tenant, (x) the
purchase of any furniture, personal property or other non-building system
equipment, (y)

 

2

--------------------------------------------------------------------------------


 

costs resulting from any default by Tenant of its obligations under the Amended
Lease or (z) costs that are recoverable by Tenant from a third party (e.g.,
insurers, warrantors, or tortfeasors).

 

4.2.                            Tenant shall have until the date (the “TI
Deadline”) that is the earlier of (a) eight (8) months after the Execution Date
and (b) one hundred thirty-five (135) days after Substantial Completion (as
defined below) of the Tenant Improvements to expend the unused portion of the TI
Allowance, after which date Landlord’s obligation to fund such costs shall
expire. In the event Tenant does not use the entire TI Allowance by the TI
Deadline, Tenant shall be entitled to a rent credit equal to the lesser of
(a) the unused portion of the TI Allowance and (b) Eight Dollars ($8) per
Rentable Square Foot of Premises. Tenant shall deliver to Landlord (y) a
certificate of occupancy for the Premises suitable for the Permitted Use and
(b) a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor. The term “Substantially Complete” or “Substantial
Completion” means that the Tenant Improvements are substantially complete in
accordance with the Approved Plans (as defined in the Work Letter), except for
minor punch list items.

 

4.3.                            Upon the expiration or earlier termination of
the Amended Lease, Tenant shall not be required to remove any Tenant
Improvements approved by Landlord in accordance with the Work Letter. Such
Tenant Improvements shall be and remain the property of Landlord, shall not be
removed by Tenant at any time during the Lease Term and, upon the expiration or
earlier termination of the Amended Lease, shall remain upon and be surrendered
with the Premises as a part thereof.

 

5.                                      Landlord Work.  Landlord, at its sole
cost and expense, shall replace the current sixty (60) kilowatt back-up
generator serving the Premises with a new one hundred twenty-five (125) kilowatt
back-up generator (the “Generator”) and connect the Generator to the Premises’
emergency electrical panel (the “Landlord Work”). Tenant shall be entitled to
use up to its proportionate share (after deducting any power from the Generator
required for the Common Areas) of power from the Generator on a non-exclusive
basis with other tenants in the Building. The cost of maintaining, repairing and
replacing the Generator shall constitute Operating Costs. Landlord expressly
disclaims any warranties with regard to the Generator or the installation
thereof, including any warranty of merchantability or fitness for a particular
purpose. Landlord shall maintain the Generator in good working condition, but
shall not be liable for any failure to make any repairs or to perform any
maintenance that is an obligation of Landlord unless such failure shall persist
for thirty (30) days after Tenant provides Landlord with written notice of the
need for such repairs or maintenance (subject to extension on a day-for-day
basis as a result of Force Majeure and any other event outside of Landlord’s
control); provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be liable unless Landlord does not commence performance within such
thirty (30) day period and thereafter diligently prosecute the same to
completion. The provisions of Article 10 of the Lease shall apply to the
Generator.

 

3

--------------------------------------------------------------------------------


 

6.                                      Rooftop Installation Area.

 

6.1.                            Tenant may use those portions of the roof of the
Building approved in writing by Landlord (the “Rooftop Installation Area”)
solely to operate, maintain, repair and replace rooftop antennae, mechanical
equipment, communications antennas and other equipment installed by Tenant in
the Rooftop Installation Area in accordance with this Article (“Tenant’s Rooftop
Equipment”). Tenant’s Rooftop Equipment shall be only for Tenant’s use of the
Premises for the Permitted Use.

 

6.2.                            Tenant shall install Tenant’s Rooftop Equipment
at its sole cost and expense, at such times and in such manner as Landlord may
reasonably designate, and in accordance with this Article and the applicable
provisions of the Lease regarding Alterations. Tenant’s Rooftop Equipment and
the installation thereof shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld. Among other reasons, Landlord
may withhold approval if the installation or operation of Tenant’s Rooftop
Equipment could reasonably be expected to damage the structural integrity of the
Building or to transmit vibrations or noise or cause other adverse effects
beyond the Premises to an extent not customary in first class laboratory
buildings, unless Tenant implements measures that are acceptable to Landlord in
its reasonable discretion to avoid any such damage or transmission.

 

6.3.                            Tenant shall comply with any roof or
roof-related warranties.  Tenant shall obtain a letter from Landlord’s roofing
contractor within thirty (30) days after completion of any Tenant work on the
rooftop stating that such work did not affect any such warranties. Tenant, at
its sole cost and expense, shall inspect the Rooftop Installation Area at least
annually, and correct any loose bolts, fittings or other appurtenances and
repair any damage to the roof caused by the installation or operation of
Tenant’s Rooftop Equipment. Tenant shall not permit the installation,
maintenance or operation of Tenant’s Rooftop Equipment to violate any applicable
laws or constitute a nuisance. Tenant shall pay Landlord within thirty (30) days
after demand (a) all applicable taxes, charges, fees or impositions imposed on
Landlord by governmental authorities as the result of Tenant’s use of the
Rooftop Installation Areas in excess of those for which Landlord would otherwise
be responsible for the use or installation of Tenant’s Rooftop Equipment and
(b) the amount of any increase in Landlord’s insurance premiums as a result of
the installation of Tenant’s Rooftop Equipment. Upon Tenant’s written request to
Landlord, Landlord shall use commercially reasonable efforts to cause other
tenants to remedy any interference in the operation of Tenant’s Rooftop
Equipment caused by any such tenants’ equipment installed after the applicable
piece of Tenant’s Rooftop Equipment; provided, however, that Landlord shall not
be required to request that such tenants waive their rights under their
respective leases.

 

6.4.                                 If Tenant’s Rooftop Equipment (a) causes
physical damage to the structural integrity of the Building, (b) interferes with
any telecommunications, mechanical or other systems located at or near or
servicing the Building or the Center that were installed prior to the
installation of Tenant’s Rooftop Equipment, (c) interferes with any other
service provided to other tenants in the Building or the Center by rooftop or
penthouse installations that were installed prior to the installation of
Tenant’s Rooftop Equipment or (d) interferes with any other tenants’ business,
in each case in excess of that permissible under Federal Communications
Commission regulations, then Tenant shall cooperate with Landlord to determine
the source of the damage or interference and promptly repair such damage and
eliminate such interference, in

 

4

--------------------------------------------------------------------------------


 

each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be oral; provided
that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).

 

6.5.                            Landlord reserves the right to cause Tenant to
relocate Tenant’s Rooftop Equipment to comparably functional space on the roof
or in the penthouse of the Building by giving Tenant prior written notice
thereof. Landlord agrees to pay the reasonable costs thereof. Tenant shall
arrange for the relocation of Tenant’s Rooftop Equipment within sixty (60) days
after receipt of Landlord’s notification of such relocation. In the event Tenant
fails to arrange for relocation within such sixty (60)-day period, Landlord
shall have the right to arrange for the relocation of Tenant’s Rooftop Equipment
in a manner that does not unnecessarily interrupt or interfere with Tenant’s use
of the Premises for the Permitted Use.

 

7.                                      Utilities. Within thirty (30) days after
the Execution Date, Tenant shall cause the electric and gas service supplied to
the Premises to be transferred into Tenant’s name and shall pay the applicable
utility provider directly for all amounts due in accordance with Article 10 of
the Lease.

 

8.                                      Condition of Premises. Tenant
acknowledges that (a) it is in possession of and is fully familiar with the
condition of the Premises and, notwithstanding anything contained in the Amended
Lease to the contrary, agrees to take the same in its condition “as is” as of
the first day of the Extension Term, and (b) Landlord shall have no obligation
to alter, repair or otherwise prepare the Premises for Tenant’s continued
occupancy for the Extension Term or to pay for any improvements to the Premises,
except as may be expressly provided in this Amendment.

 

9.                                      Relocation Space. Upon Tenant’s written
request, Landlord shall endeavor to provide expansion space within the Center or
to relocate Tenant to a larger space within the Center or at another property
owned by Landlord or an affiliate of Landlord; provided, that, in each case,
Landlord (or Landlord’s affiliate) and Tenant can mutually agree upon acceptable
terms for such relocation or expansion space, as applicable. Landlord shall
endeavor to provide Tenant with any such relocation options (or the lack
thereof) within ten (10) business days after Landlord’s receipt of Tenant’s
written request therefor. For purposes of clarity, Landlord’s and Tenant’s
inability to mutually agree upon the terms for any relocation or expansion space
shall not affect the validity of the Amended Lease in any way and the Amended
Lease shall continue in full force and effect.

 

10.                               Option to Extend Term. Tenant shall have the
option (the “Option”) to extend the Lease Term by three (3) years as to the
entire Premises (and no less than the entire Premises) upon the following terms
and conditions. Any extension of the Lease Term pursuant to the Option shall be
on all the same terms and conditions as the Amended Lease, except as follows:

 

10.1.                         Minimum Monthly Rent at the commencement of the
Option term shall equal the then-current fair market value for comparable office
and laboratory space in the Sorrento Valley submarket of comparable age,
quality, level of finish and proximity to amenities and public transit (“FMV”),
and in each case shall be further increased on each annual anniversary of the

 

5

--------------------------------------------------------------------------------


 

Option term commencement date by three percent (3%). Tenant may, no more than
twelve (12) months prior to the date the Lease Term is then scheduled to expire,
request Landlord’s estimate of the FMV for the Option term. Landlord shall,
within fifteen (15) days after receipt of such request, give Tenant a written
proposal of such FMV. If Tenant gives written notice to exercise the Option,
such notice shall specify whether Tenant accepts Landlord’s proposed estimate of
FMV. If Tenant does not accept the FMV, then the parties shall endeavor to agree
upon the FMV, taking into account all relevant factors, including (m) the size
of the Premises, (n) the length of the Option term, (o) rent in comparable
buildings in the relevant submarket, including concessions offered to new
tenants, such as free rent, tenant improvement allowances, moving allowances and
brokerage commissions, (p) Tenant’s creditworthiness and (q) the quality and
location of the Building and the Center. In the event that the parties are
unable to agree upon the FMV within thirty (30) days after Tenant notifies
Landlord that Tenant is exercising the Option, then either party may request
that the same be determined as follows: a MAI appraiser with local knowledge of
the Sorrento Valley laboratory/research and development leasing submarket (the
“Baseball Arbitrator”) shall be selected and paid for jointly by Landlord and
Tenant. If Landlord and Tenant are unable to agree upon the Baseball Arbitrator,
then the same shall be designated by the local chapter of the American
Arbitration Association or any successor organization thereto (the “AAA”). The
Baseball Arbitrator selected by the parties or designated by the AAA shall
(y) have at least ten (10) years’ experience in the leasing of
laboratory/research and development space in the Sorrento Valley submarket and
(z) not have been employed or retained by either Landlord or Tenant or any
affiliate of either for a period of at least ten (10) years prior to appointment
pursuant hereto. Each of Landlord and Tenant shall submit to the Baseball
Arbitrator and to the other party its determination of the FMV. If the lower
determination of the FMV is within ten percent (10%) of the higher determination
of the FMV, then the average of the two determinations of the FMV shall be
deemed the FMV. Otherwise, the Baseball Arbitrator shall grant to Landlord and
Tenant a hearing and the right to submit evidence and the Baseball Arbitrator
shall determine which of the two (2) FMV determinations more closely represents
the actual FMV. If the average of the two (2) FMV determinations is not used as
set forth above, the arbitrator may not select any other FMV for the Premises
other than one submitted by Landlord or Tenant. The FMV selected by the Baseball
Arbitrator (or determined by averaging the two (2) FMV determinations, if
applicable) shall be binding upon Landlord and Tenant and shall serve as the
basis for determination of Minimum Monthly Rent payable for the Option term. If,
as of the commencement date of the Option term, the amount of Minimum Monthly
Rent payable during the Option term shall not have been determined, then,
pending such determination, Tenant shall pay Minimum Monthly Rent equal to the
Minimum Monthly Rent payable with respect to the last year of the then-current
Lease Term. After the final determination of Minimum Monthly Rent payable for
the Option term, the parties shall promptly execute a written amendment to the
Amended Lease specifying the amount of Minimum Monthly Rent to be paid during
the Option term. Any failure of the parties to execute such amendment shall not
affect the validity of the FMV determined pursuant to this Section.

 

10.2.                     The Option is not assignable separate and apart from
the Amended Lease.

 

10.3.                     The Option is conditional upon Tenant giving Landlord
written notice of its election to exercise the Option at least nine (9) months
(but no more than twelve (12) months) prior to the end of the expiration of the
then-current Lease Term. Time shall be of the essence as

 

6

--------------------------------------------------------------------------------


 

to Tenant’s exercise of the Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option. Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.

 

10.4.                     Notwithstanding anything contained in this Article to
the contrary, Tenant shall not have the right to exercise the Option:

 

(a)                                 During the time commencing from the date
Landlord delivers to Tenant a written notice that Tenant is in default under any
provisions of the Amended Lease and continuing until Tenant has cured the
specified default to Landlord’s reasonable satisfaction; or

 

(b)                                 At any time after any Event of Default as
described in Article 21 of the Lease (provided, however, that, for purposes of
this Section 10.4(b), Landlord shall not be required to provide Tenant with
notice of such Event Default) and continuing until Tenant cures any such Event
of Default, if such Event of Default is susceptible to being cured; or

 

(c)                                  In the event that Tenant has defaulted in
the performance of its monetary or other material obligations under the Amended
Lease two (2) or more times and a service or late charge has become payable
under Section 22.4 of the Lease for each of such defaults during the twelve
(12)-month period immediately prior to the date that Tenant intends to exercise
the Option, whether or not Tenant has cured such defaults.

 

10.5.                     The period of time within which Tenant may exercise
the Option shall not be extended or enlarged by reason of Tenant’s inability to
exercise such Option because of the provisions of Section 10.4.

 

10.6.                          All of Tenant’s rights under the provisions of
the Option shall terminate and be of no further force or effect even after
Tenant’s due and timely exercise of the Option if, after such exercise, but
prior to the commencement date of the new term, (a) Tenant fails to pay to
Landlord a monetary obligation of Tenant for a period of twenty (20) days after
written notice from Landlord to Tenant, (b) Tenant fails to commence to cure a
default (other than a monetary default) within thirty (30) days after the date
Landlord gives notice to Tenant of such default or (c) Tenant has defaulted
under this Lease two (2) or more times and a service or late charge under
Section 22.4 of the Lease has become payable for any such default, whether or
not Tenant has cured such defaults.

 

11.                               Broker. Tenant represents and warrants that it
has not dealt with any broker or agent in the negotiation for or the obtaining
of this Amendment, other than Jones Lang LaSalle Brokerage, Inc. (“Broker”), and
agrees to indemnify, defend and hold Landlord harmless from any and all cost or
liability for compensation claimed by any such broker or agent, other than
Broker, employed or engaged by it or claiming to have been employed or engaged
by it. Broker is entitled to a leasing commission in connection with the making
of this Amendment, and Landlord shall pay such commission to Broker pursuant to
a separate agreement between Landlord and Broker.

 

12.                                     No Default. Tenant represents, warrants
and covenants that, to the best of Tenant’s knowledge, Landlord and Tenant are
not in default of any of their respective obligations under

 

7

--------------------------------------------------------------------------------


 

the Lease and no event has occurred that, with the passage of time or the giving
of notice (or both) would constitute a default by either Landlord or Tenant
thereunder.

 

13.                               Notices. Notwithstanding anything in the
Amended Lease to the contrary, any notice, consent, demand, invoice, statement
or other communication required or permitted to be given hereunder shall be in
writing and shall be given by personal delivery or by overnight delivery with a
reputable nationwide overnight delivery service. If given by personal delivery,
any such notice, consent, demand, invoice, statement or other communication
shall be deemed delivered upon receipt; if given by overnight delivery, shall be
deemed delivered one business (1) day after deposit with a reputable nationwide
overnight delivery service. Tenant confirms that, notwithstanding anything in
the Lease to the contrary, notices delivered to Tenant pursuant to the Amended
Lease should be sent to:

 

Trovagene, Inc.

11055 Flintkote Avenue, Suite B

San Diego, California 92121

Attn: Keith McCormick.

 

14.                                     Effect of Amendment.   Except as
modified by this Amendment, the Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed. The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, their respective assigns.  In the event of any conflict
between the terms contained in this Amendment and the Lease, the terms herein
contained shall supersede and control the obligations and liabilities of the
parties. From and after the date hereof, the term “Lease” as used in the Lease
shall mean the Lease, as modified by this Amendment.

 

15.                                     Miscellaneous. This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof. All exhibits hereto are incorporated herein
by reference. Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

16.                                     Counterparts. This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

 

 

BMR-SORRENTO WEST LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Counsel

 

 

 

TENANT:

 

 

 

TROVAGENE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Stephen Zaniboni

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WORK LETTER

 

This Work Letter (this “Work Letter”) is made and entered into as of the 22nd
day of October, 2012, by and between BMR-SORRENTO WEST LP, a Delaware limited
partnership (“Landlord”), and TROVAGENE, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of that certain Third Amendment
to Standard Industrial Net Lease dated as of October 16, 2012 (as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time, the “Amendment”), by and between Landlord and Tenant for the Premises
located at 11055 Flintkote Avenue in San Diego, California. All capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Amended Lease.

 

1.                                      General Requirements.

 

1.1.                            Authorized Representatives.

 

(a)                                 Landlord designates, as Landlord’s
authorized representative (“Landlord’s Authorized Representative”), (i) Federico
Mina as the person authorized to initial plans, drawings, approvals and to sign
change orders pursuant to this Work Letter and (ii) an officer of Landlord as
the person authorized to sign any amendments to this Work Letter or the Amended
Lease. Tenant shall not be obligated to respond to or act upon any such item
until such item has been initialed or signed (as applicable) by the appropriate
Landlord’s Authorized Representative. Landlord may change either Landlord’s
Authorized Representative upon one (1) business day’s prior written notice to
Tenant.

 

(b)                                 Tenant designates Keith McCormick (“Tenant’s
Authorized Representative”) as the person authorized to initial and sign all
plans, drawings, change orders and approvals pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative. Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.

 

1.2.                            Schedule. The schedule for design and
development of the Tenant Improvements, including the time periods for
preparation and review of construction documents, approvals and performance,
shall be in accordance with a schedule to be prepared by Tenant (the
“Schedule”). Tenant shall prepare the Schedule so that it is a reasonable
schedule for the completion of the Tenant Improvements. As soon as the Schedule
is completed, Tenant shall deliver the same to Landlord for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Schedule shall be approved or disapproved by Landlord within ten (10) business
days after delivery to Landlord. Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord. If Landlord
disapproves the Schedule, then Landlord shall notify Tenant in writing of its
objections to such Schedule, and the parties shall confer and negotiate in good
faith to reach agreement on the Schedule.  The

 

--------------------------------------------------------------------------------


 

Schedule shall be subject to adjustment as mutually agreed upon in writing by
the parties, or as provided in this Work Letter.

 

1.3.                            Landlord’s Architects. Contractors and
Consultants. Landlord hereby approves Tenant’s use of Biosources, Inc. as the
general contractor for the construction of the Tenant Improvements. The
architect, engineering consultants, design team, general contractor (if other
than Biosources, Inc.) and subcontractors responsible for the construction of
the Tenant Improvements shall be selected by Tenant and approved by Landlord,
which approval Landlord shall not unreasonably withhold, condition or delay.
Landlord may refuse to use any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony. All Tenant contracts related to the Tenant Improvements
shall provide that Tenant may assign such contracts and any warranties with
respect to the Tenant Improvements to Landlord at any time.

 

2.                                      Tenant Improvements. All Tenant
Improvements shall be performed by Tenant’s contractor, at Tenant’s sole cost
and expense (subject to Landlord’s obligations with respect to any portion of
the TI Allowance and in accordance with the Approved Plans (as defined below),
the Schedule, the Approved Budget, the Amended Lease and this Work Letter. To
the extent that the total projected cost of the Tenant Improvements (as
projected by Landlord) exceeds the TI Allowance (such excess, the “Excess TI
Costs”), Tenant shall advance to Landlord any Excess TI Costs within ten (10)
days after receipt of an invoice therefor, but in any case before Tenant
commences the Tenant Improvements. Any actual Excess TI Costs shall be
distributed by Landlord in accordance with Section 6.3. If the actual Excess TI
Costs are less than the Excess TI Costs paid by Tenant to Landlord, Landlord
shall credit Tenant with the overage paid by Tenant against Tenant’s rent
obligations, beginning after Landlord has completed the final accounting for the
Tenant Improvements. If the cost of the Tenant Improvements (as projected by
Landlord) increases over Landlord’s initial projection, then Landlord may notify
Tenant and Tenant shall deposit any additional Excess TI Costs with Landlord in
the same way that Tenant deposited the initial Excess TI Costs. If Tenant fails
to pay, or is late in paying, any sum due to Landlord under this Work Letter,
then Landlord shall have all of the rights and remedies set forth in the Amended
Lease for nonpayment of rent (including the right to interest and the right to
assess a late charge), and for purposes of any litigation instituted with regard
to such amounts the same shall be considered rent. All material and equipment
furnished by Tenant or its contractors as the Tenant Improvements shall be new
or “like new;” the Tenant Improvements shall be performed in a first-class,
workmanlike manner; and the quality of the Tenant Improvements shall be of a
nature and character not less than the Building standard. Tenant shall take, and
shall require its contractors to take, commercially reasonable steps to protect
the Premises during the performance of any Tenant Improvements, including
covering or temporarily removing any window coverings so as to guard against
dust, debris or damage.

 

2.1.                            Work Plans. Tenant shall prepare and submit to
Landlord for approval schematics covering the Tenant Improvements prepared in
conformity with the applicable provisions of this Work Letter (the “Draft
Schematic Plans”). The Draft Schematic Plans shall contain sufficient
information and detail to accurately describe the proposed design to Landlord
and such other information as Landlord may reasonably request. Landlord shall
notify Tenant in writing within ten (10) business days after receipt of the
Draft Schematic Plans whether Landlord

 

--------------------------------------------------------------------------------


 

approves or objects to the Draft Schematic Plans and of the manner, if any, in
which the Draft Schematic Plans are unacceptable. Landlord’s failure to respond
within such ten (10) business day period shall be deemed approval by Landlord.
If Landlord reasonably objects to the Draft Schematic Plans, then Tenant shall
revise the Draft Schematic Plans and cause Landlord’s objections to be remedied
in the revised Draft Schematic Plans. Tenant shall then resubmit the revised
Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the “Approved Schematic Plans.”

 

2.2.                            Construction Plans.  Tenant shall prepare final
plans and specifications for the Tenant Improvements that (a) are consistent
with and are logical evolutions of the Approved Schematic Plans and (b)
incorporate any other Tenant-requested (and Landlord-approved) Changes (as
defined below). As soon as such final plans and specifications (“Construction
Plans”) are completed, Tenant shall deliver the same to Landlord for Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Such Construction Plans shall be approved or disapproved by Landlord
within ten (10) business days after delivery to Landlord. Landlord’s failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord. If the Construction Plans are disapproved by Landlord, then Landlord
shall notify Tenant in writing of its objections to such Construction Plans, and
the parties shall confer and negotiate in good faith to reach agreement on the
Construction Plans. Promptly after the Construction Plans are approved by
Landlord and Tenant, two (2) copies of such Construction Plans shall be
initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
such Construction Plans to all appropriate governmental authorities for
approval. The Construction Plans so approved, and all change orders specifically
permitted by this Work Letter, are referred to herein as the “Approved Plans.”

 

2.3.                            Changes to the Tenant Improvements.  Any changes
to the Approved Plans (each, a “Change”) shall be requested and instituted in
accordance with the provisions of this Article 2 and shall be subject to the
written approval of the non-requesting party in accordance with this Work
Letter.

 

(a)                                 Change Request. Either Landlord or Tenant
may request Changes after Landlord approves the Approved Plans by notifying the
other party thereof in writing in substantially the same form as the AIA
standard change order form (a “Change Request”), which Change Request shall
detail the nature and extent of any requested Changes, including (a) the Change,
(b) the party required to perform the Change and (c) any modification of the
Approved Plans and the Schedule, as applicable, necessitated by the Change. If
the nature of a Change requires revisions to the Approved Plans, then the
requesting party shall be solely responsible for the cost and expense of such
revisions and any increases in the cost of the Tenant Improvements as a result
of such Change. Change Requests shall be signed by the requesting party’s
Authorized Representative.

 

--------------------------------------------------------------------------------


 

(b)                                   Approval of Changes. All Change Requests
shall be subject to the other party’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. The non-requesting
party shall have five (5) business days after receipt of a Change Request to
notify the requesting party in writing of the non-requesting party’s decision
either to approve or object to the Change Request. The non-requesting party’s
failure to respond within such five (5) business day period shall be deemed
approval by the non-requesting party.

 

2.4.                            Preparation of Estimates. Tenant shall, before
proceeding with any Change, using its best efforts, prepare as soon as is
reasonably practicable (but in no event more than five (5) business days after
delivering a Change Request to Landlord or receipt of a Change Request) an
estimate of the increased costs or savings that would result from such Change,
as well as an estimate on such Change’s effects on the Schedule. Landlord shall
have five (5) business days after receipt of such information from Tenant to (a)
in the case of a Tenant-initiated Change Request, approve or reject such Change
Request in writing, or (b) in the case of a Landlord-initiated Change Request,
notify Tenant in writing of Landlord’s decision either to proceed with or
abandon the Landlord-initiated Change Request.

 

3.                                      Completion of Tenant Improvements.
Tenant, at its sole cost and expense (except for the TI Allowance), shall
perform and complete the Tenant Improvements in all respects (a) in substantial
conformance with the Approved Plans, (b) otherwise in compliance with provisions
of the Amended Lease and this Work Letter and (c) in accordance with applicable
laws, the requirements of Tenant’s insurance carriers, the requirements of
Landlord’s insurance carriers (to the extent Landlord provides its insurance
carriers’ requirements to Tenant) and the board of fire underwriters having
jurisdiction over the Premises. The Tenant Improvements shall be deemed
completed at such time as Tenant shall furnish to Landlord (v) evidence
satisfactory to Landlord that (i) all Tenant Improvements have been completed
and paid for in full (which shall be evidenced by the architect’s certificate of
completion and the general contractor’s unconditional waivers and releases of
liens, each in a form acceptable to Landlord and complying with applicable
laws), (ii) all Tenant Improvements have been accepted by Landlord, (iii) any
and all liens related to the Tenant Improvements have either been discharged of
record (by payment, bond, order of a court of competent jurisdiction or
otherwise) or waived by the party filing such lien and (iv) no security
interests relating to the Tenant Improvements are outstanding, (w) all
certifications and approvals with respect to the Tenant Improvements that may be
required from any governmental authority and any board of fire underwriters or
similar body for the use and occupancy of the Premises, (x) certificates of
insurance required by the Amended Lease to be purchased and maintained by
Tenant, (y) an affidavit from Tenant’s architect certifying that all work
performed in, on or about the Premises is in accordance with the Approved Plans
and (z) complete drawing print sets and electronic CADD files on disc of all
contract documents for work performed by their architect and engineers in
relation to the Tenant Improvements.

 

4.                                      Insurance.

 

4.1.                            Property Insurance. At all times during the
period beginning with commencement of construction of the Tenant Improvements
and ending with final completion of the Tenant Improvements, Tenant shall
maintain, or cause to be maintained (in addition to the insurance required of
Tenant pursuant to the Amended Lease), property insurance insuring Landlord,

 

--------------------------------------------------------------------------------


 

BioMed Realty, L.P. and BioMed Realty Trust, Inc., and their respective
officers, directors, employees, agents, general partners, members, subsidiaries,
affiliates and Lenders (“Landlord Parties”) as their interests may appear. Such
policy shall, on a completed values basis for the full insurable value at all
times, insure against loss or damage by fire, vandalism and malicious mischief
and other such risks as are customarily covered by the so-called “broad form
extended coverage endorsement” upon all Tenant Improvements and the general
contractor’s and any subcontractors’ machinery, tools and equipment, all while
each forms a part of, or is contained in, the Tenant Improvements or any
temporary structures on the Premises, or is adjacent thereto; provided that, for
the avoidance of doubt, insurance coverage with respect to the general
contractor’s and any subcontractors’ machinery, tools and equipment shall be
carried on a primary basis by such general contractor or the applicable
subcontractor(s). Tenant agrees to pay any deductible, and Landlord is not
responsible for any deductible, for a claim under such insurance. Such property
insurance shall contain an express waiver of any right of subrogation by the
insurer against Landlord and Landlord Parties, and shall name Landlord and its
affiliates as loss payees as their interests may appear.

 

4.2.                            Workers’ Compensation Insurance.  At all times
during the period of construction of the Tenant Improvements, Tenant shall, or
shall cause its contractors or subcontractors to, maintain statutory workers’
compensation insurance as required by applicable laws.

 

5.                                      Liability. Tenant assumes sole
responsibility and liability for any and all injuries or the death of any
persons, including Tenant’s contractors and subcontractors and their respective
employees, agents and invitees, and for any and all damages to property caused
by, resulting from or arising out of any act or omission on the part of Tenant,
Tenant’s contractors or subcontractors, or their respective employees, agents
and invitees in the prosecution of the Tenant Improvements. Tenant agrees to
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee or beneficiary (each, a “Lender” and,
collectively with Landlord and its affiliates, employees, agents and
contractors, the “Landlord Indemnitees”) harmless from and against all demands,
claims, liabilities, losses, costs, expenses, actions, causes of action,
damages, suits or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements, regardless of whether the applicable
demand, claim, action, cause of action or suit is voluntarily withdrawn or
dismissed) incurred in investigating or resisting the same (collectively,
“Claims”) due to, because of or arising out of any and all such injuries, death
or damage, whether real or alleged, and Tenant and Tenant’s contractors and
subcontractors shall assume and defend at their sole cost and expense all such
Claims; provided, however, that nothing contained in this Work Letter shall be
deemed to indemnify or otherwise hold Landlord harmless from or against
liability caused by Landlord’s negligence or willful misconduct. Any deficiency
in design or construction of the Tenant Improvements shall be solely the
responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing.

 

6.                                      TI Allowance.

 

6.1.                            Application of TI Allowance. Landlord shall
contribute, in the following order, the TI Allowance and any Excess TI Costs
advanced by Tenant to Landlord toward the costs and

 

--------------------------------------------------------------------------------


 

expenses incurred in connection with the performance of the Tenant Improvements,
in accordance with Article 4 of the Amendment. If the entire TI Allowance is not
applied toward or reserved for the costs of the Tenant Improvements by the TI
Deadline, then Tenant shall be entitled to a credit of such unused portion of
the TI Allowance, but only to the extent set forth in Section 4.2 of the
Amendment. If the entire Excess TI Costs advanced by Tenant to Landlord are not
applied toward the costs of the Tenant Improvements, then Landlord shall
promptly return such excess to Tenant following completion of the Tenant
Improvements. Tenant may apply the TI Allowance for the payment of construction
and other costs in accordance with the terms and provisions of the Amended
Lease.

 

6.2.                                Approval of Budget for the Tenant
Improvements.  Notwithstanding anything to the contrary set forth elsewhere in
this Work Letter or the Amended Lease, Landlord shall not have any obligation to
expend any portion of the TI Allowance until Landlord and Tenant shall have
approved in writing the budget for the Tenant Improvements (the “Approved
Budget”). Prior to Landlord’s approval of the Approved Budget, Tenant shall pay
all of the costs and expenses incurred in connection with the Tenant
Improvements as they become due.  Landlord shall not be obligated to reimburse 
Tenant for costs or expenses relating to the Tenant Improvements that exceed the
amount of the TI Allowance. Landlord shall not unreasonably withhold, condition
or delay its approval of any budget for Tenant Improvements that is proposed by
Tenant.

 

6.3.                            Fund Requests. Upon submission by Tenant to
Landlord of (a) a statement (a “Fund Request”) setting forth the total amount of
the TI Allowance requested, (b) a summary of the Tenant Improvements performed
using AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) invoices from the general contractor, the
architect, and any subcontractors, material suppliers and other parties
requesting payment with respect to the amount of the TI Allowance then being
requested, (d) unconditional lien releases from the general contractor and each
subcontractor and material supplier with respect to previous payments made by
either Landlord or Tenant for the Tenant Improvements in a form acceptable to
Landlord and complying with applicable laws and (e) conditional lien releases
from the general contractor and each subcontractor and material supplier with
respect to the Tenant Improvements performed that correspond to the Fund Request
each in a form acceptable to Landlord and complying with applicable laws, then
Landlord shall, within thirty (30) days following receipt by Landlord of a Fund
Request and the accompanying materials required by this Section, pay to (y) the
applicable contractors, subcontractors and material suppliers or (z) Tenant (for
reimbursement for payments made by Tenant to such contractors, subcontractors or
material suppliers either prior to Landlord’s approval of the Approved Budget or
as a result of Tenant’s decision to pay for the Tenant Improvements itself and
later seek reimbursement from Landlord in the form of one lump sum payment in
accordance with the Amended Lease and this Work Letter), the amount of Tenant
Improvement costs set forth in such Fund Request or Landlord’s pari passu share
thereof if Excess TI Costs exist based on the Approved Budget; provided,
however, that Landlord shall not be obligated to make any payments under this
Section until the budget for the Tenant Improvements is approved in accordance
with Section 6.2 above, and any Fund Request under this Section shall be subject
to the payment limits set forth in Section 6.2 above and Article 4 of the
Amendment.   For purposes of clarity, the election of whether Landlord pays the
applicable contractors, subcontractors and material suppliers directly

 

--------------------------------------------------------------------------------


 

(pursuant to (y) above) or pays Tenant (pursuant to (z) above), shall be in
Landlord’s sole discretion, provided that Landlord shall choose either (y) or
(z).

 

7.                                      Miscellaneous.

 

7.1.                            Number; Headings. Where applicable in this Work
Letter, the singular includes the plural and the masculine or neuter includes
the masculine, feminine and neuter. The section headings of this Work Letter are
not a part of this Work Letter and shall have no effect upon the construction or
interpretation of any part hereof.

 

7.2.                            Attorneys’ Fees. If either party commences a
demand, claim, action, cause of action or suit against the other party arising
out of or in connection with this Work Letter, then the substantially prevailing
party shall be reimbursed by the other party for all reasonable costs and
expenses, including reasonable attorneys’ fees and expenses, incurred by the
substantially prevailing party in such action or proceeding and in any appeal in
connection therewith (regardless of whether the applicable demand, claim,
action, cause of action or suit is voluntarily withdrawn or dismissed).

 

7.3.                            Time of Essence. Time is of the essence with
respect to the performance of every provision of this Work Letter in which time
of performance is a factor.

 

7.4.                            Covenant and Condition.  Each provision of this
Work Letter performable by Tenant shall be deemed both a covenant and a
condition.

 

7.5.                            Withholding of Consent.  Whenever consent or
approval of either party is required, that party shall not unreasonably
withhold, condition or delay such consent or approval, except as may be
expressly set forth to the contrary.

 

7.6.                            Invalidity. Any provision of this Work Letter
that shall prove to be invalid, void or illegal shall in no way affect, impair
or invalidate any other provision hereof, and all other provisions of this Work
Letter shall remain in full force and effect and shall be interpreted as if the
invalid, void or illegal provision did not exist.

 

7.7.                            Intemretation. The language in all parts of this
Work Letter shall be in all cases construed as a whole according to its fair
meaning and not strictly for or against either Landlord or Tenant.

 

7.8.                            Successors. Each of the covenants, conditions
and agreements herein contained shall inure to the benefit of and shall apply to
and be binding upon the parties hereto and their respective heirs; legatees;
devisees; executors; administrators; and permitted successors, assigns,
sublessees. Nothing in this Section shall in any way alter the provisions of the
Amended Lease restricting assignment or subletting.

 

7.9.                            Governing Law. This Work Letter shall be
governed by, construed and enforced in accordance with the laws of the state in
which the Premises are located, without regard to such state’s conflict of law
principles.

 

--------------------------------------------------------------------------------


 

7.10.                     Power and Authority.  Tenant guarantees, warrants and
represents that the individual or individuals signing this Work Letter have the
power, authority and legal capacity to sign this Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

 

7.11.                     Countemarts. This Work Letter may be executed in one
or more counterparts, each of which, when taken together, shall constitute one
and the same document.

 

7.12.                     Amendments; Waiver. No provision of this Work Letter
may be modified, amended or supplemented except by an agreement in writing
signed by Landlord and Tenant. The waiver by Landlord of any breach by Tenant of
any term, covenant or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition herein contained.

 

7.13.                     Waiver of Jury Trial.  To the extent permitted by
applicable laws, the parties waive trial by jury in any action, proceeding or
counterclaim brought by the other party hereto related to matters arising out of
or in any way connected with this Work Letter; the relationship between Landlord
and Tenant; Tenant’s use or occupancy of the Premises; or any claim of injury or
damage related to this Work Letter or the Premises.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:

BMR-SORRENTO WEST LP,

a Delaware limited partnership

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Counsel

 

 

 

 

 

 

 

TENANT:

TROVAGENE, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Stephen Zaniboni

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

--------------------------------------------------------------------------------